Citation Nr: 0522405	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including memory loss, migraine headaches, seizures, 
and fainting spells.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to March 
1966.

The instant appeal arose from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Cleveland, Ohio, which denied a claim for service 
connection for residuals of a head injury, including memory 
loss, migraine headaches, seizures, and fainting spells.

The appellant testified at a hearing using video conferencing 
techniques before the undersigned Veterans Law Judge in May 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified that while he was in service he was hit 
in the face with a 50-caliber machine gun which weighed about 
126 pounds.  Since then, he reports he has had migraine 
headaches, dizzy spells, seizures, and memory loss.

Service medical records include an April 1964 record which 
noted that the veteran was hit in the face with a 50-caliber 
machine gun and that he passed out for a few seconds after 
the initial injury and then passed out again the following 
day.

The veteran testified that he was employed for 36 years by a 
steel company and that he was treated by company physicians.  
He stated that he retired in 2001 and that the company he 
worked for, LTV Steel, was bought by a company called ISG.  
He also testified that he had a seizure at work in the late 
60s or early 70s and was taken to the emergency room at 
Metropolitan Hospital.  

The record also reveals that there are other records that may 
be pertinent.  The veteran reported that he underwent nasal 
surgery in the early 70s by a Dr. Missal at St. Vincent 
Charity Hospital.  A March 1992 record from a neurologist 
noted that the veteran reported three years of episodic 
facial paresthesias and feelings of disassociation.  A CT 
scan was taken at Hillcrest Hospital.  Diagnostic 
possibilities included partial complex seizures and a panic 
disorder.  At that time, the veteran was also being treated 
by a Dr. Harold Thomas.  An October 1992 record from 
Southwest General Hospital noted that the veteran had a 
previous head injury in August 1992 and that a witness at 
work reported that since August the veteran had been acting 
in a strange manner.  The co-worker reported that on October 
2, 1992, the veteran "practically dove into a cement floor, 
head first."  The record reveals October 1992 treatment at 
Glenbeigh Hospital and September 1992 treatment at Fairview 
Hospital.  

Recent VA treatment includes a May 2005 neurology appointment 
in Brecksville and a June 2005 CT scan at Wade Park, reported 
by the veteran during his hearing.  Records generated by VA 
facilities that might have an impact on the adjudication of 
the claim are considered constructively in the position of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

The veteran also testified that he was receiving disability 
benefits from the Social Security Administration (SSA) for 
related reasons.  However, the SSA records are not in the 
claims file.  The United States Court of Appeals for Veterans 
Claims (Court) has made it clear that SSA records are 
relevant to a claim for VA disability compensation and that 
the decision of that agency and the records considered in 
arriving at the decision must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

Finally, a VA medical examination and opinion which addresses 
the etiology of the claimed conditions would assist in the 
resolution of this case.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The medical records associated with 
the following treatment facilities should 
be requested and obtained, after any 
necessary authorization is obtained from 
the veteran:

a.  Employment and medical records 
from LTV Steel, 5800 Lombardo 
Center, Seven Hills, OH  44131 from 
1965 to 2001, and

b.  Employment and medical records 
from ISG Cleveland, Inc., 3060 
Eggers Rd., Cleveland, OH  44105, 
from 1965 to 2001; and

c.  Medical records from Metrohealth 
Medical Center, formerly 
Metropolitan General Hospital, 4330 
W. 150th St., Cleveland, OH  44135, 
including emergency room and X-ray 
treatment in the late 60s or early 
70s; and

d.  Medical records from St. Vincent 
Charity Hospital (Dr. Missal), 2351 
E. 22nd St., Cleveland, OH  44115, 
including nasal surgery in the early 
70s; and 

e.  Medical records from Hillcrest 
Hospital, 6780 Mayfield Rd., 
Mayfield Heights, OH  44124, 
including a March 1992 CT scan;

f.  Medical records from Dr. Harold 
Thomas, 26151 Euclid Ave., Euclid, 
OH  44132 before and after March 
1992; and 

g.  Medical records from Glenbeigh 
Hospital, 20800 Center Ridge Rd., 
Cleveland, OH  44116, before and 
after October 1992; and 

h.  Medical records from Fairview 
Hospital, 18101 Lorian Ave., 
Cleveland, OH  44111 before and 
after September 1992.  

Failures to respond or negative replies 
should be noted in writing and associated 
with the claims folder.  If the records 
cannot be obtained, the veteran should be 
informed.  He should be allowed an 
appropriate period of time within which 
to respond.  

2.  The veteran's VA medical records 
from:

a.  the outpatient facility in 
Akron, Ohio, since April 2004; and

b.  a May 2005 neurology appointment 
in Brecksville; and

c. a June 2005 CT scan at Wade Park

should be obtained and associated with 
the claims folder.  All efforts to obtain 
VA records should be fully documented, 
and the VA facility in question must 
provide a negative response should any 
such records not be available.  

3.  The medical records associated with 
any Social Security determination with 
regard to the veteran should be requested 
and obtained from the Social Security 
Administration.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If the records cannot be 
obtained, the veteran should be informed.  
He should be allowed an appropriate 
period of time within which to respond.  

4.  After obtaining the above-referenced 
information to the extent available, the 
veteran should be afforded a VA 
examination to determine the current 
nature and etiology of his reported 
memory loss, migraine headaches, 
seizures, and fainting spells.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All tests deemed 
to be necessary by the examiner should be 
conducted.  The examiner should indicate 
whether any currently diagnosed 
disabilities manifested by memory loss, 
migraine headaches, seizures, or fainting 
spells are related to service, including 
the incident in service where the veteran 
was hit in the face by a 50-caliber 
machine gun.  The complete rationale for 
any conclusion reached should be 
provided.  The report of the examination 
should be associated with the claims 
folder.

5.  Then, the RO should readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
should be issued a Supplemental Statement 
of the Case and be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




